
	
		II
		Calendar No. 518
		111th CONGRESS
		2d Session
		S. 3305
		[Report No. 111–249]
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2010
			Mr. Menendez (for
			 himself, Mr. Nelson of Florida,
			 Mr. Lautenberg, Mr. Cardin, Mr.
			 Schumer, Mr. Whitehouse,
			 Mr. Sanders, Mr. Brown of Ohio, Mrs.
			 Gillibrand, Mr. Kaufman,
			 Mrs. Murray, Mr. Reed, Ms.
			 Klobuchar, Mrs. Feinstein,
			 Mr. Merkley, Ms. Stabenow, Mr.
			 Feingold, Mr. Durbin,
			 Mrs. Shaheen, Mr. Casey, Mr.
			 Leahy, Mr. Harkin,
			 Mr. Franken, and
			 Ms. Mikulski) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			August 5, 2010
			Reported by Mrs. Boxer,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Oil Pollution Act of 1990 to require oil
		  polluters to pay the full cost of oil spills, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Big Oil Bailout Prevention Liability
			 Act of 2010.
		2.Limits on
			 liability for offshore facilitiesSection 1004(a)(3) of the Oil Pollution Act
			 of 1990 (33 U.S.C. 2704(a)(3)) is amended by striking
			 $75,000,000 and inserting $10,000,000,000.
		3.Effective
			 dateThis Act and the
			 amendments made by this Act take effect on April 15, 2010.
		
	
		1.Short titleThis Act may be cited as the
			 Big Oil Bailout Prevention Unlimited
			 Liability Act of 2010.
		2.Removal of limits on liability for offshore
			 facilities
			(a)In generalSection 1004(a)(3) of the Oil Pollution Act
			 of 1990 (33 U.S.C. 2704(a)(3)) is amended by striking plus
			 $75,000,000 and inserting and the liability of the responsible
			 party under section 1002.
			(b)Effective
			 dateThe amendment made by
			 this section takes effect on April 15, 2010.
			3.Claims
			 procedureSection 1013(c)(2)
			 of the Oil Pollution Act of 1990 (33 U.S.C. 2713(c)(2)) is amended by striking
			 settled by any person by payment within 90 days and inserting
			 settled in whole by any person by payment within 30 days.
		4.Oil and hazardous
			 substance response planning
			(a)National response
			 systemSection 311(j)(5) of the Federal Water Pollution Control
			 Act (33 U.S.C. 1321(j)(5)) is amended—
				(1)in subparagraph (A), by
			 adding at the end the following:
					
						(iii)The President shall
				ensure that the regulations promulgated pursuant to this paragraph are designed
				to prevent, to the maximum extent practicable, injury to the economy, jobs, and
				the environment, including to prevent—
							(I)loss of, destruction of,
				or injury to, real or personal property;
							(II)loss of subsistence use
				of natural resources;
							(III)loss of revenue;
							(IV)loss of profits or
				earning capacity;
							(V)an increase in the cost
				of providing public services to remove a discharge; and
							(VI)loss of, destruction of,
				or injury to, natural resources.
							(iv)The President shall
				promulgate regulations that clarify the requirements of a response plan in
				accordance with subparagraph (D).
						;
				
				(2)by striking subparagraph
			 (D) and inserting the following:
					
						(D)A response plan required
				under this paragraph shall—
							(i)be consistent with the
				requirements of the National Contingency Plan and Area Contingency
				Plans;
							(ii)identify the qualified
				individual having full authority to implement removal actions, and require
				immediate communications between that individual and the appropriate Federal
				official and the persons providing personnel and equipment pursuant to clause
				(iii);
							(iii)identify, and ensure by
				contract or other means approved by the President the availability of, private
				personnel and equipment in the quantities necessary, staged and available in
				the appropriate region to respond immediately to and sustain the response
				effort for as long as necessary—
								(I)to remove, to the maximum
				extent practicable, a worst-case discharge (including a discharge resulting
				from fire or an explosion);
								(II)to mitigate damage from
				a discharge; and
								(III)to prevent or reduce a
				substantial threat of such a discharge;
								(iv)demonstrate the
				financial capability to pay for removal costs and damages;
							(v)describe the training,
				equipment testing, periodic unannounced drills, and response actions of persons
				on the vessel or at the facility, to be carried out under the plan to ensure
				the safety of the vessel or facility and to meet the requirements of this
				subparagraph;
							(vi)describe the
				environmental effects of the response plan methodologies and equipment;
							(vii)describe the process
				for communication and coordination with Federal, State, and local agencies
				before, during, and after a response to a discharge;
							(viii)identify performance
				standards for the quantity of oil or hazardous substance that will be removed
				under the response plan immediately following the discharge and at regular,
				identified periods, including provisions for reporting the degree to which
				actual removal meets the required performance standards;
							(ix)in the case of oil
				production, drilling, and workover facilities, describe the specific measures
				to be used in response to a blowout or other event involving loss of well
				control;
							(x)identify potential
				economic and ecological impacts of a worst-case discharge and response
				activities to prevent or mitigate, to the maximum extent practicable, those
				impacts in the event of a discharge;
							(xi)be updated periodically;
				and
							(xii)be resubmitted for
				approval of each significant change.
							;
				and
				(3)in subparagraph (E), by
			 striking clauses (i) through (v) and inserting the following:
					
						(i)require notice of the
				proposed response plan to be published in the Federal Register and provide for
				a public comment period for the plan of at least 30 days;
						(ii)promptly review the
				response plan;
						(iii)require amendments to
				any plan that does not meet the requirements of this paragraph;
						(iv)approve any plan only
				after finding, based on evidence in the record, that—
							(I)the response plan meets
				the requirements of subparagraph (D);
							(II)there have been 1 or
				more field tests of the plan in the area in which the tank vessel, nontank
				vessel, or facility is proposed to operate, and the results of that field
				testing are publicly available;
							(III)the methods and
				equipment proposed to be used under the response plan are demonstrated to be
				technologically feasible in the area and under the conditions (including the
				depth of a well, in the case of an offshore facility) in which the tank vessel,
				nontank vessel, or facility is proposed to operate;
							(IV)the available scientific
				information about the area allows for identification of potential impacts to
				ecological areas and protection of those areas in the event of a discharge,
				including adequate surveys of wildlife; and
							(V)the response plan
				describes the quantity of oil likely to be removed in the event of a worst-case
				discharge;
							(v)obtain the written
				concurrence of such other agencies as the President determines to be
				appropriate;
						(vi)review each plan
				periodically thereafter; and
						(vii)in the case of a plan
				for a nontank vessel, consider any applicable State-mandated response plan in
				effect on August 9, 2004, and ensure consistency to the maximum extent
				practicable.
						.
				(b)DefinitionsSection 311(a)(24)(B) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1321(a)(24)(B)) is amended by inserting
			 , including from an unanticipated and uncontrolled blowout or other loss
			 of well control, after foreseeable discharge.
			5.ReportsNot later than 180 days after the date of
			 enactment of this Act and every 90 days thereafter until all claims resulting
			 from the blowout and explosion of the mobile offshore drilling unit
			 Deepwater Horizon that occurred April 20, 2010, and resulting
			 hydrocarbon releases into the environment, have been paid, the administrator of
			 the fund described in paragraph (1) shall submit to Congress a report that
			 describes—
			(1)the status of the
			 compensation fund established by British Petroleum Company to pay claims
			 resulting from the blowout and explosion; and
			(2)each
			 claim that has been paid from that fund.
			Amend the title so as to read:
	 A bill to amend the Oil Pollution Act of 1990 and the Federal Water
	 Pollution Control Act to require oil polluters to pay the full cost of oil
	 spills, and for other purposes..
	
		August 5, 2010
		Reported with an amendment
	
